DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, Cahill et al. (US Pub. 20160277863) discloses a system for predictive maintenance for a unit of equipment through auditory detection, the system comprising: a microphone system for collecting auditory data in two dimensional images from the unit of equipment; a storage medium for storing the auditory data in two-dimensional sound files; a processor for transforming the auditory data into three-dimensional sound images; and a library of baseline normal operating sounds comprising the three-dimensional sound images.  
However, Cahill fails to teach the combination of a system for predictive maintenance for a unit of equipment through auditory detection of anomalies in a hazardous environment, the system comprising:  a microphone system comprising a number of microphones N for collecting auditory data in two dimensional images from the unit of equipment, wherein A is ≥1; a central processor or storage medium for storing the auditory data in two-dimensional sound files; a processor for dividing the two-dimensional sound files into segments, transforming the segments of two-dimensional sound files into three-dimensional sound images and conditioning the 
Regarding independent claim 6, the closest prior art of record, Cahill, discloses a computer software program stored on a non-transitory computer readable recording medium, which, when executed, performs a method of predicting maintenance for a unit of equipment through auditory detection, the method comprising the steps of:  collecting auditory data from the unit of equipment via at least one microphone; storing the auditory data in a central processor or storage medium; converting the auditory data to three-dimensional sound images; and creating a library of baseline normal operating sounds for the unit of equipment based on the three-dimensional sound images.  
However, Cahill fails to teach the combination of a computer software program stored on a non-transitory computer readable recording medium, which, when executed, performs a method of predicting maintenance for a unit of equipment through auditory detection in a hazardous environment, the method comprising the steps of:  collecting auditory data from the unit of equipment via at least one microphone; storing the auditory data as two-dimensional sound files in a central processor or storage medium; dividing the two-dimensional sound files into segments; transforming the segments of 
Regarding independent claim 11, the closest prior art of record, Cahill discloses a method of predicting maintenance for a unit of equipment through auditory detection, the method comprising the steps of: collecting auditory data from the unit of equipment via at least one microphone; storing the auditory data in a central processor or storage medium; converting the auditory data to three-dimensional sound images; and creating a library of baseline normal operating sounds for the unit of equipment based on the three-dimensional sound images.  
However, Cahill fails to teach the combination of a method of predicting maintenance for a unit of equipment through auditory detection in a hazardous environment, the method comprising the steps of:  collecting auditory data from the unit of equipment via at least one microphone; storing the auditory data as two-dimensional sound files in a central processor or storage medium; dividing the two-dimensional sound files into segments; transforming the segments of two-dimensional sound files into three-dimensional sound images and conditioning the three-dimensional sound images in an overlay pattern so that each item of auditory data is evaluated multiple times; and creating a library of baseline normal operating sounds comprising the three-dimensional sound images for the unit of equipment.  The distinct features, as disclosed in independent claims 1, 6 and 11 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654